Citation Nr: 0811900	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-00 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred at Christus St. Michael 
Hospital from July 27, 2004, to August 2, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel






INTRODUCTION

The veteran served on active duty from July 1961 to June 
1966.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Shreveport, 
Louisiana, which denied the benefit sought.


FINDING OF FACT

A VA facility was available on July 27, 2007, and an attempt 
to use such a facility would have been reasonable, sound, 
wise, or practicable.  Treatment at a VA facility had been 
arranged, but the veteran elected to use a private vendor. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, 
non-VA medical expenses incurred from July 27, 2004, to 
August 2, 2004, have not been met.  38 U.S.C.A. §§ 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-17.1002 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  However, these 
changes are not applicable to claims such as the one decided 
herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In 
Barger, the Court held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute 
at issue in such cases was not found in Title 38, United 
States Code, Chapter 51 (i.e., the laws changed by VCAA).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51 (rather, in Chapter 17).  At any rate, the 
veteran was provided with the notice required by the VCAA in 
a January 2005 letter.  VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing a personal hearing.  Consequently, the duty to 
notify and assist has been met.

Legal Criteria

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Christus St. Michael Hospital from July 27 to August 2, 2004.  
Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2007).

There is no evidence in this case, nor is the veteran 
claiming, that he received prior authorization to go to a 
non-VA facility.  As such, the veteran's treatment at the 
non-VA facility was not authorized in advance.  Nevertheless, 
the VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120, and 38 U.S.C.A. § 1725 (West 
2002) and 38 C.F.R. §§ 17.1000-1008 (2007).

Under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, the VA 
may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) For veterans with service connected 
disabilities. Care or services not previously 
authorized were rendered to a veteran in need of 
such care or services: (1) For an adjudicated 
service- connected disability; (2) For nonservice- 
connected disabilities associated with and held to 
be aggravating an adjudicated service- connected 
disability; (3) For any disability of a veteran who 
has a total disability permanent in nature 
resulting from a service-connected disability (does 
not apply outside of the States, Territories, and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental condition in the 
case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. ch. 31 and 
who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c) Whether	en Federal facilities are 
unavailable. VA or other Federal facilities were 
not feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise, or practicable, or treatment had been 
or would have been refused.

See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2007).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, 
or serious dysfunction of any bodily organ or 
part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them 
before hand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely transferred to a VA or other 
Federal facility.

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f) The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or 
in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider.

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 (U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability). 

See 38 C.F.R. § 17.1002 (2007).

Analysis

The Board will briefly summarize the facts of this case.  At 
the time of treatment from July 27 to August 2, 2004, the 
veteran was service-connected for diabetes mellitus, type II 
associated with herbicide exposure, peripheral arterial 
disease of both lower extremities due to diabetes mellitus, 
type II, and coronary artery disease due to diabetes 
mellitus, type II.  

VA physician's note on July 27, 2004, reflects that the 
veteran came to the clinic for left leg pain which started on 
July 26, 2004.  The veteran gave a history of five bypass 
surgeries on left leg in private sector.  The veteran stated 
that he always had pain in the left foot, but that it was 
localized to the calf yesterday and increased in intensity 
while walking with grandchild.  The veteran was insulin 
dependent diabetic and has been on Coumadin 7.5 mg. daily.  
The assessment was history of five bypass surgery in private 
sector on left lower extremity with sudden increase in left 
leg pain with localization to the calf, with swelling 
yesterday.  The examiner stated that he discussed with the 
veteran the need to refer to vascular/emergency in the 
Shreveport VAMC today, since their clinic could not get 
emergent doppler of the left.  The veteran stated that his 
spouse could drive him there as soon as he left the clinic.  
There was an issue of whether he could take his grandchildren 
to Shreveport, which the veteran stated that he could do and 
if hospitalized, he could contact relatives to pick up the 
children.  The examiner stated that the clinic coordinator in 
Shreveport VAMC was notified.  

VA addendum note for July 27, 2004, indicated that the 
veteran's spouse called, stating "We need you to cancel 
arrangements for us in Shreveport.  He has decided to go 
local and they plan to put a stint in his leg.  He still has 
some circulation in it."  

Records from St. Michael Health System and Collom & Cerney 
Clinic Association from July 27, 2004, to August 2, 2004 
indicated that the veteran entered the hospital with an 
acutely occluded bypass graft on Coumadin.  An arteriogram 
was performed on July 29, 2004, which showed the occlusion.  
According to a statement from Dr. Sorenson in October 2004, a 
distal bypass was not going to be successful.  The veteran 
had an acutely ischemic leg that needed intervention.  A left 
below knee amputation was performed on July 30, 2004, and he 
was hospitalized postoperatively and did well.  He was 
discharged on August 2, 2004.  

In a September 2004 statement, a VA physician indicated that 
after reviewing the records, the veteran's admission was for 
a non-emergency, elective procedure, and VA facilities were 
available.  

In his October 2004 statement, Dr. Sorenson opined that the 
veteran was in an acute situation on July 27, 2004, and 
required immediate intervention so transfer to a VA facility 
was not possible.  

On review, the Board finds that the criteria for payment or 
reimbursement of unauthorized, non-VA medical expenses 
incurred form July 27, 2004, to August 2, 2004, have not been 
met under either 38 C.F.R. § 17.120 or 38 C.F.R. §§ 17.1000-
1008 (2007).  In this regard, the Board finds that the 
preponderance of the evidence is against a finding that a VA 
facility was unavailable.  The record clearly indicates that 
the veteran was informed by VA that a VA facility in 
Shreveport, Louisiana was available to treat him and that 
arrangements for treatment had been made.  The VA addendum 
report clearly shows that the veteran was aware that VA 
facilities were available and that he voluntarily elected to 
use a private vendor.   

There is no indication in the record that VA refused care or 
treatment or that his condition was such that he could not be 
transported to the VA facility in Shreveport.  VA record on 
July 27, 2004, indicates that the veteran reported having the 
ability to reach the VA facility in Shreveport.  There is no 
evidence that an intervening medical emergency prevented him 
from reaching the VA facility in Shreveport. Under these 
circumstances, an attempt to use such a facility would have 
been reasonable, sound, wise, or practicable.  

The Board recognizes that the veteran's condition was such 
that immediate medical attention was required and that 
transfer from the private facility to a VA facility would not 
have been prudent.  However, the applicable regulations are 
very specific and provide for payment or reimbursement only 
in certain circumstances, including that a VA or other 
Federal facility/provider was not feasibly available.  Since 
this criteria is not met, the criteria for payment or 
reimbursement of unauthorized medical expenses incurred from 
July 27, 2004, to August 2, 2004, have not been satisfied.  
Additionally, the Board notes that the veteran's indicated in 
his notice of disagreement that he has private medical 
insurance.  Thus, he would also be ineligible for 
reimbursement under See 38 C.F.R. § 17.1002(g) (2007).  Based 
upon the above, the preponderance of the evidence is against 
the veteran's claim and the claim is denied.   38 U.S.C.A. 
§§ 1725, 1728; 38 C.F.R. §§ 17.120, 17.1002 (2007).


ORDER

The appeal is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


